


EXHIBIT 10.54




David J. Meyer
c/o Titan Machinery Inc.
644 East Beaton Drive
West Fargo, ND 58078-2648


Dear David:


This letter agreement amends the letter agreement dated March 6, 2013, between
you and Titan Machinery Inc. (the “Company”). The paragraph entitled “Long-Term
Equity Incentive” is amended as follows:
 
 
 
Long-Term Equity Incentive:
 
On June 1, 2014 and on June 1 of each year thereafter, or such other date as
determined by the Compensation Committee, that this letter agreement is in
effect, you will be entitled to receive an equity award. Each award shall be
granted in accordance with the terms of the Company’s Equity Grant Policy. The
value of the award will be equal to your annual base salary in effect on the
date of grant. The award will be subject to such terms (including, without
limitation, vesting, risk of forfeiture, or similar terms) as shall be
determined by the Company’s Compensation Committee.



All other terms and provisions of the March 6, 2013 letter agreement not
specifically modified or altered, or not specifically deleted in this amendment
are hereby ratified and confirmed and shall remain in full force and effect.


Sincerely,


TITAN MACHINERY INC.




By:     /s/ Stanley Dardis                        
Stanley Dardis,
Chair of the Compensation Committee


I accept and agree to the amendment to the March 6, 2013 letter agreement with
Titan Machinery Inc. as set forth above.
 
 
 
/s/ David J. Meyer
 
March 1, 2014    
David J. Meyer
 
Dated









